

116 HR 5485 IH: Ally’s Act
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5485IN THE HOUSE OF REPRESENTATIVESDecember 18, 2019Mr. Neguse (for himself, Mr. Thompson of California, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act and the Patient Protection and Affordable
			 Care Act to require coverage of hearing devices and systems in certain
			 private health insurance plans, and for other purposes.
	
 1.Short titleThis Act may be cited as Ally’s Act. 2.Coverage of hearing devices and systems in certain private health insurance plans (a)In generalPart A of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by inserting after section 2713 the following new section:
				
					2713A.Coverage of hearing devices and systems
 (a)In generalBeginning with plan years beginning on or after January 1, 2021, a group health plan and a health insurance issuer offering group or individual health insurance coverage shall, at a minimum provide coverage for and may impose cost-sharing requirements in accordance with subsection (b) for an individual that a physician (as defined in section 1861(r) of the Social Security Act) or qualified audiologist (as defined in section 1861(ll)(4)(B) of such Act) determines meets an indication (including unilateral or bilateral hearing loss) for an auditory device as approved by the Food and Drug Administration for—
 (1)auditory implant devices (including auditory osseointegrated (bone conduction) implants and cochlear implants) and external sound processors;
 (2)the maintenance of auditory implant devices and external sound processors described in paragraph (1);
 (3)every 5 years, the upgrade (or replacement if an upgrade is not available) of auditory implant devices and external sound processors described in paragraph (1);
 (4)adhesive adapters and softband headbands; (5)the repair of auditory implant devices and external sound processors described in paragraph (1);
 (6)a comprehensive hearing assessment; (7)a preoperative medical assessment;
 (8)surgery (as appropriate); (9)postoperative medical appointments for purposes of ensuring appropriate recovery from surgery;
 (10)postoperative audiological appointments for activation and fitting of the implant device and external sound processor; and
 (11)aural rehabilitation and treatment services (as appropriate). (b)Cost-SharingBeginning with plan years beginning on or after January 1, 2021, the cost-sharing incurred under a plan or coverage described in subsection (a)—
 (1)for an auditory implant device and external sound processors under this section, shall not exceed a dollar amount that is the highest cost-sharing requirement for the amount of the charges imposed for such device that is provided by a physician or qualified audiologist that has a contractual relationship with such plan or coverage for the providing of such device;
 (2)for an item or service under this section, shall not exceed a dollar amount that is imposed for similar items and services under that plan that are provided by a physician or qualified audiologist; and
 (3)that has a contractual relationship with such plan or coverage for the providing of such items and services.
							.
 (b)Application to grandfathered health plansSection 1251(a)(4)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011(a)(4)(A)) is amended—
 (1)by striking title and inserting title, or as added after the date of the enactment of this Act); and
 (2)by adding at the end the following new clause:  (v)Section 2713A (relating to hearing devices and systems)..
 (3)Effective dateThe amendments made by this subsection shall apply with respect to plan years beginning on or after January 1, 2021.
				